                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES                                         CRIMINAL ACTION

 VERSUS

 JOHNNY L. GRANT                                     NO.: 17-00019-BAJ-EWD


                               RULING AND ORDER

      Before the Court is Defendant’s Motion for Reconsideration of Order, to

Reopen Hearing, and for Status Conference (Doc. 50). The United States filed

a Reply (Doc. 52). For the reasons stated herein, the Motion for Reconsideration

of Order, to Reopen Hearing, and for Status Conference (Doc. 50) is

GRANTED IN PART and DENIED IN PART.

I.    BACKGROUND

      On February 16, 2017, a federal grand jury indicted Defendant for possession

with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1),

possession of a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A), and felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1). (Doc. 2). On May 18, 2018, Defendant filed a Motion to Suppress, seeking

to exclude certain statements as well as evidence recovered in a car and at an

apartment at the trial. (Doc. 25). The Court held an evidentiary hearing in the matter

on August 10, 2018 and denied the motion on September 13, 2018. (Doc. 38).
      Defendant seeks to reopen the hearing and have the Court reconsider its ruling

on the Motion to Suppress (Doc. 25) for two reasons. First, Defendant claims to have

been deprived of the opportunity to testify at the hearing because of mutual

miscommunication with his counsel. (Doc. 50-1 at p. 1). Second, Defendant seeks to

present the testimony of two new witnesses who he claims will elucidate the timeline

of Baton Rouge Police Department (“BRPD”) officers’ search of the apartment where

Defendant was staying. (Id. at 2.). One of Defendant’s principal arguments during

the evidentiary hearing was that BRPD officers executed the search of the apartment

before the judge signed the warrant.

II.   LAW AND DISCUSSION

      A. Testimony of Defendant

      The United States has no objection to reopening the hearing to allow

Defendant to testify. (Doc. 52 at p. 2). The United States asserts that because

Defendant’s recollection of what occurred on the day of the search of his apartment

and car conflicts with the version described by BRPD officers, a finding that

Defendant is more credible than the officers could entitle Defendant to relief. The

United States contends that it is in the best interest of justice to reopen the

evidentiary hearing to allow Defendant to testify. The Court agrees. The United

States Court of Appeals for the Fifth Circuit has found that motions for

reconsideration are a judicial creation not derived from statutes or rules. U.S. v.

Brewer, 60 F.3d 1142, 1143 (5th Cir. 1995). As such, although the Federal Rules of

Criminal Procedure do not explicitly authorize motions for reconsideration, district

courts possess continuing jurisdiction over criminal cases and are free to reconsider
                                         2
their earlier decisions. U.S. v. Carter, No. 12-198, 2015 WL 1897613, at *1 (E.D. La.

Apr. 27, 2015) (citing United States v. Scott, 524 F.2d 465, 467 (5th Cir. 1975)). Given

that the United States does not object to allowing Defendant to testify, and the Court

finds that it is in the best interest of justice to allow Defendant to do so, the Court

will allow Defendant to testify at a second evidentiary hearing.

      B. Testimony of Two New Witnesses

             1. Newly Discovered Evidence

      The United States opposes allowing the two new witnesses to testify. The

United States argues that the statements of these witnesses do not rise to the level

of “newly discovered evidence.” (Doc. 52 at p. 3). See U.S. v. Banks, No. 1:08-cr-113,

2009 WL 585506, at *1 (E.D. Tex. Mar. 6, 2009) (finding that a motion to reconsider

can in part serve the purpose of presenting newly discovered evidence). The Court

disagrees. Defense counsel has explained that Defendant mentioned a potential

witness prior to the evidentiary hearing, but counsel felt the description too vague to

pursue. (Doc. 50-1 at p. 1). After the evidentiary hearing, Defendant’s friends and

family vigorously searched for and found the witnesses at issue. (Id.). Because

defense counsel concluded, prior to the hearing and despite diligent efforts, that there

was no reasonable basis to believe that other witnesses existed, the Court finds the

testimony of the two additional witnesses to be newly discovered evidence.

      Moreover, these witnesses could inform the Court regarding a material fact at

issue in Defendant’s Motion to Suppress. In its ruling on the Motion to Suppress, the

Court concluded that BRPD officers searched Defendant’s apartment after the

corresponding warrant was signed, largely based on the testimony of the officers
                                           3
themselves. (Doc. 38 at p. 9). The Court found that the BRPD incident reports, which

indicated that the warrant was signed earlier than stated by officers, did not create

sufficient doubt that the search occurred prior to the issuance of the warrant because

the dates noted in the reports were in error. (Id.) However, if the Court finds

Defendant’s new witnesses to be more credible than the officers, the validity of the

warrant could be called into question. Thus, the Court will allow Defendant’s two

additional witnesses to testify.

             2. Prior Disclosure of Identities and Statements

      The United States requests that the Court order Defendant to provide the

witnesses’ identities and written statements prior to a second evidentiary hearing.

However, the United States does not cite, and the Court has not found, any law

entitling the United States to such reciprocal discovery in advance of the hearing,

except in limited circumstances. Federal Rule of Criminal Procedure 26.2 governs

the production of the statements of a witness who testifies at a suppression hearing.

Fed. R. Crim. P. 26.2(g). The rule provides that after a witness has testified on direct

examination, the Court, on the motion of the opposing party, must order the

production of the witness’s pre-hearing statements, should any exist. Fed. R. Crim.

P. 26.2(a). Critically, the rule does not provide for the disclosure of the witness’s

identity or statements prior to the hearing. As such, the United States’ request that

Defendant disclose the two witnesses’ identity and testimony prior to the hearing is

denied. However, counsel for the United States and Defendant are urged to meet and

confer in an effort to reach an agreement on the pre-hearing disclosures of

Defendant’s witnesses.
                                           4
III.   CONCLUSION

       Accordingly,

       IT IS ORDERED that the Motion for Reconsideration of Order, to

Reopen Hearing, and for Status Conference (Doc. 50) is GRANTED IN

PART and DENIED IN PART. A second evidentiary hearing on Defendant’s

Motion to Suppress (Doc. 25) is set for January 23, 2019 at 9:30 A.M, in

Courtroom 2. Defendant’s request for a status conference is denied. Any

additional scheduling matters will be addressed at the evidentiary hearing on

January 23, 2019.




                           Baton Rouge, Louisiana, this 4th day of December, 2018.



                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                         5
